Citation Nr: 0500482	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-26 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for asbestosis or other 
asbestos-related lung disease.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), claimed as due to radiation 
exposure.

3.  Entitlement to service connection for sleep apnea, 
claimed as due to exposure to ionizing radiation. 


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran had active duty from January 1951 to December 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied entitlement to 
service connection for asbestosis, and for chronic 
obstructive pulmonary disease (COPD) and sleep apnea claimed 
as due to radiation exposure.

The Board notes that, in a statement submitted with his claim 
received in December 2002, the veteran he requested that his 
claim be expedited due to his age.  Therefore, the Board on 
its own motion hereby advances the case on the Board's docket 
pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

The issues of entitlement to service connection for COPD and 
for sleep apnea are addressed in the Remand portion of the 
decision below, and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


FINDINGS OF FACT

1.  Service medical records are negative for any complaints, 
findings, or diagnosis of asbestosis or an asbestos-related 
lung disease.

2.  Competent medical evidence of a diagnosis of asbestosis 
or asbestos-related lung disease is not of record.  



CONCLUSION OF LAW

Neither asbestosis nor an asbestos-related lung disease was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim received in December 2002.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in January 2003, the RO informed the 
appellant, in essence, of the provisions of the VCAA and its 
effect on his claim.  In addition, the appellant was advised, 
by virtue of a detailed August 2003 statement of the case 
(SOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the August 2003 statement of the case contained 
the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In addition, although the 
veteran requested a hearing before a Veterans Law Judge at 
the Board, he subsequently waived the hearing request in a 
statement received in March 2004.  He requested that VA 
proceed with his claim on the evidence already submitted.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a


diagnosis including the word "chronic."  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumption period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the appellant's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.


III.  Factual background

A claim was received from the veteran in December 2002 
seeking entitlement to service connection for "asbestosis & 
exposure".  With his claim he submitted legal documents 
relating to monetary awards secured by claims advanced on his 
behalf based on claimed exposure to various toxic substances 
by a Maritime Asbestosis Legal Clinic, a division of a 
private law firm.

The veteran's service medical records are negative for 
complaints, findings, or a diagnosis of a lung disease.  At 
an examination in April 1953, he reported having worked in 
construction prior to service.  His lungs were clinically 
evaluated as normal.  At an examination in November 1954 
related to the expiration of his term of enlistment, his 
lungs were clinically evaluated as normal, and a chest X-ray 
was not considered disqualifying.  

In response for additional information regarding his asbestos 
exposure claim, the veteran wrote that he probably was 
exposed during his duties as a machinist's mate on board 
ship.  He denied having had exposure to asbestos, dust, or 
toxic fumes before or after service.  His civilian work 
experience was as a mechanic for the Boeing Corporation.  

An authorization form for release of medical records signed 
in mid-December 2002 on the date his claim was signed noted 
treatment for asbestosis.  The reply from the medical group 
with which his physician is associated stated that the 
veteran was a patient, but had not been seen for the dates or 
diagnosis requested.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in February 2003.  He reported receiving medical 
care through a private medical group.  He related having 
served on a number of different vessels while he was in the 
Navy working as a metalwright.  He stated that, in that 
capacity, he had continuing and ongoing exposure to asbestos 
dust.  He described being on board ship for about one year or 
more of his total three years of enlistment.  He said he had 
been involved in a suit for asbestosis and received an award.  
He reported having sleep apnea, for which he used a C-PAP 
machine.   The clinical findings were recorded.  The 
pertinent assessment was asbestos exposure and sleep apnea 
syndrome, on C-PAP.  Additional studies were performed.  The 
interpretation of the pulmonary function tests was that there 
was no significant baseline obstruction, and findings 
consistent with mild restrictive impairment.  After review of 
the additional studies, the examiner found no evidence for 
restriction, and concluded that there was no evidence for 
asbestosis or asbestos related-disease.  

IV.  Analysis

The veteran seeks entitlement to service connection for 
asbestosis.  He contends that he was exposed to asbestos 
during service, and the Board finds that his contentions 
regarding potential in-service exposure to asbestos are 
plausible.  He claims that he served in the Navy as a 
machinist's mate, and his discharge paper confirms that he 
performed that type of duty.  Therefore, the Board would 
concede the veteran may have been exposed to asbestos in 
service.  However, mere exposure to a potentially harmful 
agent is insufficient to be eligible for VA disability 
benefits.  The question in a claim such as this is whether 
disabling harm ensued.  The medical evidence must show not 
only a currently diagnosed disability, but also a nexus, that 
is, a causal connection, between this current disability and 
the exposure to asbestos in service.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

As noted above, the service medical records are negative for 
complaints, findings, or diagnosis of asbestosis or another 
asbestos-related disease.  

Although the veteran denied having been exposed to asbestos 
before or after service on the asbestos questionnaire 
completed in January 2003, the evidence of record indicates 
otherwise.  The veteran reported having worked in 
construction prior to entering service and as a mechanic 
after service, and either employment might have involved 
exposure to asbestos, although the Board makes no such 
inference.  Of greater significance, however, is that 
evidence of record shows that he has been awarded benefits on 
legal claims based upon exposure to toxic substances, to 
include exposure to asbestos.  Those records, however, do not 
contain medical evidence of a diagnosis of asbestosis or an 
asbestos-related disease.  Moreover, additional development 
is not needed at this time to obtain full disclosure as to 
the duration, frequency, and severity of the veteran's 
asbestos exposure before and after his service in the Navy, 
as the examiner at the VA C&P examination in February 2003 
did not find asbestosis or any other asbestos-related 
disease.   

As noted, the veteran has claimed asbestosis.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110 (West 2002).  
There is no competent medical evidence of a current diagnosis 
of asbestosis or another asbestos-related lung disease.  In 
the absence of proof of a present disability there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

With regard to the disability claimed, the Board has 
carefully considered the appellant's statements, and does not 
doubt his sincerity.  He is certainly competent, as a layman, 
to report that as to which he has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, 
however, competent to offer his medical opinion as to cause 
or etiology of the claimed disability, because there is no 
evidence of record that the appellant has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The appellant's statements, no matter how sincerely 
made, are not competent medical evidence as to a causal 
relationship between any current disorder claimed and his 
active military service, or as to claimed continuity of 
symptomatology demonstrated after service.

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for asbestosis or any other 
asbestos-related lung disease.  There is no competent medical 
evidence that the appellant currently has asbestosis or other 
asbestos-related lung disease which has been linked to 
service or to a service-connected disability.  No probative, 
competent medical evidence exists of a relationship between 
any currently claimed asbestosis or asbestos-related lung 
disease and any alleged continuity of symptomatology since 
separation from service.  See Savage, supra.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, supra.  
Accordingly, the claim for service connection for asbestosis 
or other asbestos-related lung disease must be denied.


ORDER

Entitlement to service connection for asbestosis or asbestos 
related lung disease is denied. 


REMAND

As discussed above, under the VCAA and implementing 
regulations, VA has an enhanced duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The veteran has claimed that possible COPD and sleep apnea 
are due to exposure to ionizing radiation in service.  He 
stated that he was on a C-PAP machine since 1989 to assist 
with breathing at night.  In the veteran's substantive 
appeal, he stated that a ship on which he was serving stopped 
at "Anawetock" (possibly Eniwetok), an island in the 
Pacific Ocean, and picked up scientists and returned them to 
the U.S. mainland after the island was subjected to nuclear 
weapon detonation.  

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4) (2004).

In the veteran's initial claim, in the section of the form 
calling for the disability claimed, he indicated exposure to 
radiation.  With his claim he submitted an authorization form 
for release of medical records from a private medical group 
for treatrment of asbestosis.  Subsequently, he specified 
that the disabilities he was claiming as due to radiation 
exposure were COPD and sleep apnea.  It does not appear, 
however, that these disabilities were added to the initial 
signed authorization form that was sent, or that a separate 
authorization form was completed and submitted to the private 
medical group for records pertaining to COPD and sleep apnea.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file 
and ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent. 

2.  The RO should contact the veteran and 
request him to submit a signed 
authorization form to request medical 
records for treatment of COPD and sleep 
apnea; after receipt of the release, the RO 
should request the identified records.  

3.  If any additional medical records 
secured show a radiogenic disease, a 
disease specific to radiation-exposed 
veterans, or competent medical evidence of 
a current disability due to radiation 
exposure, then the RO should develop the 
claim to determine exposure to radiation in 
service.   

4.  After the above has been accomplished, 
and after undertaking any other development 
deemed essential, the RO should 
readjudicate the appellant's claim with 
consideration of any additional evidence 
added to the record subsequent to the 
August 2003 statement of the case.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative, if 
any, should be provided a supplemental 
statement of the case containing notice of 
all relevant actions taken on the claim, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


